                 Case 2:17-cv-01726-JCC Document 95 Filed 07/08/20 Page 1 of 2



                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   HOLLAND AMERICA LINE, N.V., d/b/a                       CASE NO. C17-1726-JCC
     HOLLAND AMERICA LINE, N.V., L.L.C., a
10
     Washington limited liability corporation, et al.,       MINUTE ORDER
11
                                Plaintiffs,
12                v.

13   ORIENT DENIZCILIK TURIZM SANAYI
     VE TICARET, A.S., d/b/a SEA SONG
14
     TOURS, a Turkish corporation, et al.,
15
                                Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 94).
20
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
21
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
22
     party. The Clerk is directed to CLOSE this case.
23
            //
24
            //
25
            //
26
            //



     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
            Case 2:17-cv-01726-JCC Document 95 Filed 07/08/20 Page 2 of 2




 1        DATED this 8th day of July 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C17-1726-JCC
     PAGE - 2
